Title: To Thomas Jefferson from William Armistead Burwell, 20 February 1807
From: Burwell, William Armistead
To: Jefferson, Thomas


                        
                            F’ruary 20th 1807—
                        
                        with some difficulty last night, & some additional exertions this morning, I have succeeded in quieting Mr.
                            R.s mind, be assured on your account, & that of your family, I will not for a moment, loose sight of this Subject, &
                            with your cooperation (in the manner, I last night stated,) will effectually avert that calamity; I am certain from a promise
                            I have exacted & receiv’d no step will be taken with out my previous knowledge; & under that condition I do not fear
                            consequences—Mr. R. is much happier to day than yesterday. I shall endeavor to confirm that state of mind.—
                  I wish you all
                            possible happiness Sincerely
                        
                            W. A Burwell
                            
                        
                    